TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00118-CR
                                      NO. 03-13-00119-CR
                                      NO. 03-13-00120-CR
                                      NO. 03-13-00121-CR



                             Reginald Darnell Hamilton, Appellant

                                                 v.

                                  The State of Texas, Appellee


           FROM THE DISTRICT COURT OF MILAM, 20TH JUDICIAL DISTRICT
                    NOS. CR23,400, CR23,401, CR23,425 & CR23,454
               HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Reginald Darnell Hamilton brings these appeals from his pleas of guilty to

four offenses and pleas of true to enhancement paragraphs in his indictments without a plea bargain

for punishment. In trial court cause number CR23,400 (appellate cause number 03-13-00118-CR),

Hamilton pleaded guilty to the state jail felony offense of endangering a child, enhanced to a third-

degree felony. See Tex. Penal Code § 22.041. In trial court cause number CR23,401 (appellate

cause number 03-13-00119-CR), Hamilton pleaded guilty to the state jail felony offense of

unlawful possession of a firearm, enhanced to a third degree-felony. See id. § 46.04. In trial court

cause number CR23,425 (appellate cause number 03-13-00120-CR), Hamilton pleaded guilty to

the first-degree felony offense of possession of a controlled substance between 4 and 200 grams
with intent to deliver in a drug-free zone, enhanced by his pleading of true to a prior felony

conviction. See Tex. Health & Safety Code § 481.134. In trial court cause number CR23,454

(appellate cause number 03-13-00121-CR), Hamilton pleaded guilty to the state jail felony offense

of delivery of a controlled substance less than one gram, enhanced to a third-degree felony. See id.

§ 481.112. After a hearing, the trial court assessed punishment at ten years’ imprisonment for the

offense of child endangerment, ten years’ imprisonment for the offense of unlawful possession of

a firearm, thirty years’ imprisonment for the offense of possession of a controlled substance between

4 and 200 grams with intent to deliver in a drug-free zone, and ten years’ imprisonment for the

offense of delivery of a controlled substance less than one gram.

                Hamilton’s court-appointed attorney has filed a motion to withdraw supported by

a brief addressing each of these appeals and concluding that these appeals are frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738, 744 (1967),

by presenting a professional evaluation of the record in these causes demonstrating why there are

no arguable grounds to be advanced. See id.; see also Penson v. Ohio, 488 U.S. 75, 80 (1988); High

v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684, 684

(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553, 553 (Tex. Crim. App. 1972); Gainous

v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Counsel sent a copy of the brief to Hamilton

and advised him of his right to examine the appellate record in these causes and to file a pro se brief.

See Anders, 386 U.S. at 744. Hamilton did not file a pro se brief and did not request an extension

of time to do so.




                                                   2
              We have reviewed the record in these causes and find no reversible error. See Garner

v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that these appeals are frivolous. Counsel’s motion

to withdraw from these appeals is granted. The judgments of conviction are affirmed.




                                             Jeff Rose, Justice

Before Justices Puryear, Rose, and Goodwin

Affirmed

Filed: November 21, 2013

Do Not Publish




                                                3